Citation Nr: 1821840	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  15-32 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, and major depression with psychotic features.

2.  Entitlement to service connection for hypertensive cardiovascular disease.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for chronic sinusitis.

5.  Entitlement to service connection for a skin disability, to include seborrheic keratosis.

6.  Entitlement to service connection for asthma.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

8.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty for training from August 1964 to February 1965 and on active duty from June 1968 to November 1969.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2013 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Republic of Puerto Rico. 

The Veteran's claims were remanded by the Board for additional development in May 2017.  The matter again is before the Board. 

In addition to the foregoing issues, the issues of entitlement to service connection for a bilateral hearing loss disability, a gastritis disability, and gastroesophageal reflux disease (GERD) were denied in the prior May 2017 Board determination.  The decision with respect to those issues was recently vacated by the Court of Appeals for Veterans Claims and the issues remanded to the Board for additional development.  These issues will be the subject of a separate Board decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

A February 2018 Joint Motion for Partial Remand addressing the hearing loss, gastritis, and GERD service connection issues (discussed above) concluded that the Board had failed in its duty to assist in failing to obtain and associate with the claims file VA treatment records more recent than April 28, 2015.  The Joint Motion also referenced missing private treatment records for issues unrelated to those currently before the Board.  Although the Joint Motion did not directly involve the issues currently before the Board, the rationale for seeking the above medical records applies equally to the claims currently before the Board.  Given that the prior Board remand did not seek to obtain those records, another remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the electronic claims file all VA treatment records from April 28, 2015, to the present.

2.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




